EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021, has been entered.
Election/Restrictions
Claim(s) 1-3, 5-9, 11, 12, 15-19 and 62-64 is/are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 20-22, 24, 26-61, directed to non-elected invention(s) and/or species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 30, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021, was filed after the mailing date of the final Office action on November 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pierre H.D. Campanac/Jonathon M. Pierce on March 17, 2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 20, line 23, the recitation “clamps” is changed to –clamp--.
In claim 26, lines 2 and 3, both recitations of “the modular housing” is changed to –the housing--.
In claim 26, line 3, the recitation “a bottom” is changed to –the bottom--.
In claim 33, lines 5 and 7, both recitations of “seating surface” is changed to –first seating surface--.
In claim 33, line 6, the recitation “a housing” is changed to –a first housing--.
In claim 33, line 23, the recitation “clamps” is changed to –clamp--.
In claim 40, line 2, the recitation “the first receiving cavity” is changed to –the receiving cavity--.
In claim 40, line 3, the recitation “the second receiving cavity” is changed to –the receiving cavity--.
In claim 41, line 2, the recitation “the second receiving cavity” is changed to –the receiving cavity--.
In claim 41, line 3, the recitation “the first receiving cavity” is changed to –the receiving cavity--.
In claim 43, lines 1-3, the recitation “the first and second reed valve modules comprise respective first and second modular housings, the first and second modular housings” is changed to --the second reed valve module comprises a second housing, the first and second housings--.
In claim 52, lines 7 and 9, both recitations of “seating surface” is changed to –first seating surface--.

In claim 52, line 33, the recitation “clamps” is changed to –clamp--.
In claim 61, line 1, the recitation “method of claim 52” is changed to –method of claim 57--.
In claim 61, line 3, the recitation “a third retaining surface” is changed to –a fifth retaining surface--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 5-9, 11, 12, 15-22, 24 and 26-64, the closest prior art does not disclose or render obvious the invention wherein the inner surface of the first wall portion and the sealing face are configured so that pressing the reed valve module between the first and second retaining surfaces causes the inner surface of the first wall portion to frictionally clamp the upper portion of the reed petal in place against the sealing face, and wherein the inner surface of the second wall portion is adapted to act as a petal guard to stop the lower portion of the reed petal when the lower portion of the reed petal deflects away from the sealing face, in conjunction with the remaining limitations of the respective independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.